Citation Nr: 1316739	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  10-48 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant served in the Philippine military during the Second World War.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2010 decision of the RO in Manila, the Republic of the Philippines.

In March 2013, the Board received additional evidence from the appellant along with a waiver of his right to have that evidence considered initially by the RO.  

In reviewing this case the Board has not only reviewed the physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is no dispute as to the facts pertinent to resolution of this appeal.

2.  The appellant had no recognized service as a member of the Philippine Commonwealth Army, including the recognized guerillas in the service of the United States Armed Forces, to qualify for a one-time payment from the FVEC Fund.


CONCLUSION OF LAW

The claim for a one-time payment from the FVEC Fund lacks legal merit.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2012); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis of Eligibility for FVEC Fund One-Time Payment

Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine veterans to be paid from the Filipino Veterans Equity Compensation Fund (FVEC).  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.  For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service."  Nothing in the act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act."

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002(d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the (New) Philippine Scout under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538), Public Law 190, 79th Congress; and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

The appellant has submitted an Affidavit of Philippine Army Personnel, which indicates that the appellant served in C Co., 1"Bn. 21"Inf.  He is listed as serving as a USAFFE regular and a USAFFE guerilla.  A certificate from the Philippine Veterans Affairs Office indicates service in C Co. 1st Bn, 21st Inf.  A certification from the Philippine Red Cross indicates service in Btry 1st FA 2nd Div.  A type-written letter from the appellant dated in January 2013 notes that, he was inducted in September 1941 at Camp del pilar, Dau, Pampanga.  He served in Battery "I" First Field Artillery, PA (11th Provisional Brig).  In 1943, he joined the Guerillas in M Co. 3rd Bn. 121st Infantry.  He was then transferred to K Co 3rd Bn. 121st Infantry.  Finally, he was transferred to C Co 1st. Bn. 21st Infantry.  

The RO sent several variations of the appellant's name, his date of birth, and his service information to the National Personnel Record Center (NPRC) in October 2010, February 2011, and October 2012.  In each case, the NPRC replied that the appellant has no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces.  [Incidentally, there is also of record a 1952 response from NPRC indicating the same.]  While a recently received affidavit indicates that the appellant was registered with a different first name on his birth certificate, he specifically noted the name under which he served in each unit.  That name has already been submitted to NPRC and has produced a negative response.  

The Board acknowledges its obligation to read the filings of this pro se claimant liberally.  See Moody v. Principi, 360 F.3d 1306 (Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); and Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (each emphasizing that pro se filings must be read liberally).  The appellant reported on the Notice of Disagreement that he served in the Philippine Commonwealth Army and was inducted into the USAFFE in 1941 and he joined the recognized guerillas in 1942.  In essence, the appellant contends that his service, as described above, ought to be sufficient to meet eligibility requirements for a one-time payment from the FEVC Fund.  In essence, there is no dispute as to the facts.  

The Board notes that qualifying service for a one-time payment from the FEVC Fund can only be demonstrated by official U.S. Department of Defense service documents, such as a Form DD 214, Certificate of Release or Discharge from Active Duty.  38 C.F.R. § 3.203(a).  The Affidavit of Philippine Army Personnel and certificate of the Philippines Veterans Affairs Office are documents of the government of the Philippines and are not official U.S. Department of Defense service documents.  Where a claimant does not submit satisfactory proof of qualifying service, VA is required to seek U.S. service department verification of service before rendering a decision.  Capellan v. Peake, 539 F.3d 1373, 1380 (Fed. Cir. 2008).  The NPRC is the agency designated to verify service on behalf of the U.S. military, naval, and air services.  

The Board reiterates that the information provided by the appellant was forwarded to NPRC, which is the required procedure in a case such as this where the documentation specified under 38 C.F.R. § 3.203(a) is not furnished.  The fact of the appellant's wartime service is not in doubt; however, the NPRC has certified that he did not have the requisite service for FVEC entitlement.  The NPRC verification is binding on VA such that VA has no authority to change or amend the finding.  Duro v. Derwinski, 2 Vet App. 530, 532 (1992).  
 
Philippine veterans are not eligible for VA benefits unless a United States service department documents or certifies their service.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); 38 C.F.R. § 3.9 (2012).  The Board finds that, as the requisite service is not shown, a one-time payment from the FEVC Fund is not warranted.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012).  

In some cases, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (2012) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  

Here, as discussed below, there is no dispute as to the pertinent facts, such as the name or unit of service for the appellant.  The appellant has not made the RO or Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  

Pursuant to both 38 C.F.R. § 3.203(c) and VA Secretary's statutory duty to assist (as set forth in 38 U.S.C.A. § 5103A), new evidence submitted by a claimant in support of a request for verification of service from the service department must be submitted to the service department for review.  See Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008).  The RO has submitted all pertinent identifying information for verification to the NPRC.  The Board finds that there is no further assistance that would reasonably be expected to aid in deciding the claim.  Resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to basic eligibility for VA benefits, including under the FVEC Fund.  


ORDER

The appeal as to entitlement to a one-time payment from the FEVC Fund is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


